Citation Nr: 0210379	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  00-23 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a recurrent bilateral 
ear infection, to include as secondary to service connected 
hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).  

Procedural history

The veteran had active service from December 1942 to January 
1946.

The veteran was denied service connection for hearing loss 
and fungus in a July 2000 rating decision.  In August 2000, 
he disagreed with the July 2000 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
November 2000.

In an April 2001 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus.  Those 
issues are no longer on appeal and will not be discussed 
further.

In connection with his appeal the veteran testified at an 
April 2002 videoconference hearing which was chaired by the 
undersigned.  He accepted such hearing in lieu of an in-
person hearing before a Member of the Board.  See 38 C.F.R. § 
20.700(e) (2001).  A transcript of the hearing is associated 
with the veteran's VA claims folder.


FINDING OF FACT

Competent medical evidence does not reveal that the veteran 
has a current bilateral ear infection that is causally 
related to an incident of his military service or to any 
service-connected disability.


CONCLUSION OF LAW

A recurrent bilateral ear infection was not incurred in 
military service or as secondary to any service-connected 
disability.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a recurrent bilateral ear infection. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection for  fungus infection of the ears by 
finding that the claim was not well grounded.  The VCAA 
eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) (formerly the U.S. Court of 
Veterans Appeals) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), The Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in the April 2001 supplemental 
statement of the case (SSOC), the RO denied service 
connection for a recurrent ear infection based on the 
substantive merits of the claim.  The veteran was given the 
opportunity to submit evidence and arguments in response.  
The Board finds, therefore, that it can consider the 
substance of the veteran's appeal without prejudice to him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.   

The Board will apply the current standard of review in 
evaluating the veteran's claim below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations 
and of the types of evidence that could be submitted by him 
in support of his claim by a September 1999 letter sent by 
the RO after the veteran's claim was received.  The veteran 
was also provided this information by a detailed June 2001 
letter, which specifically referenced the VCAA and explained 
in detail its impact on the veteran's case.  The veteran was 
provided additional information pertinent to his claim 
through the July 2000 rating decision, the September 2000 
statement of the case (SOC) and the April 2001 and September 
2001 SSOCs.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO sent the veteran a letter in September 
1999 explaining that his service records were believed to 
have been destroyed in the fire at the National personnel 
Records Center (NPRC) in St. Louis, Missouri, in 1973, and 
the effect of this loss of evidence on his claim.  The RO 
requested the veteran's service medical records in September 
1999 and received confirmation in March 2000 that the 
veteran's records were missing, and that there were no 
Surgeon General Reports on file for the veteran.  

The veteran was afforded VA examinations in February and July 
of 2001.  The veteran identified records from the Lexington 
Kentucky VA Medical Center, the Jamestown Health Care Center, 
and from C.E.P. MD in December 2000.  The RO requested and 
obtained these records in January 2001.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.  In June 2001, the 
veteran submitted a statement saying he had no other medical 
documents to submit.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran requested a personal hearing before 
a Member of the Board on his November 2000 VA Form 9.  In 
April 2002, the veteran presented testimony via 
videoconference before the undersigned Member of the Board.  
The veteran and his representative have also submitted 
written statements, which are of record.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2001).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2001).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2001); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis 

As discussed above, the veteran's service medical records are 
not on file and were apparently destroyed in a fire at the 
NPRC.  The Court has held that in cases where records once in 
the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis has been undertaken with this heightened 
duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The veteran's contentions, as stated in the April 2002 
hearing, are that he had noticed no problems with his ears 
prior to service, but during basic training he complained of 
ear pain and was given medication for the pain.  He served in 
the Pacific islands during the war, where it was hot and 
humid.  After service, he was diagnosed with fungus in the 
ears, and he currently suffers pain and running, even when he 
is not wearing hearing aids.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  With respect to 
secondary service connection, a similar analysis applies.  
There must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

The Board has reviewed the evidence of record, and finds that 
a recurrent bilateral ear infection was neither incurred in 
service nor as a result of the veteran's service-connected 
hearing loss and tinnitus.

As an initial matter, the Board observes that although the 
veteran has consistently reported symptoms of a recurrent ear 
fungus or infection, and although past episodes of ear 
infections have been diagnosed, the historical medical 
evidence does not provide a clear indication that there is a 
chronic disability underlying these episodes.  

Of record is a treatment note from the Jamestown Health Care 
Center from July 1991, which shows a notation of chronic 
recurrent fungus otitis.  Outpatient treatment reports from 
the Lexington Kentucky VA Medical Center, dated June 1998 
show complaints of a chronic ear infection, stated to be of 
more than 50 years duration, but the examiner's findings 
showed only that the right canal was ceruminous and that the 
left canal was clear.  An August 1998 audiological evaluation 
note shows the veteran's complaint of a history of periodic 
fungal infections, bilaterally, since he was in Guam; but on 
examination, there was no indication of middle ear pathology 
present.  Medical records from C.E.P.. M.D. show that the 
veteran was found to have otitis media and externa in October 
1999.  Outpatient treatment reports from February 2001 show 
complaint of a history of recurrent fungal otitis externa for 
many years, but on examination, the eardrums were intact 
without fluid, and external canals were dry with minimal 
cerumen, and no edema, erythema or debris.  

In connection with the veteran's claim of entitlement to 
service connection for bilateral ear infection, he was 
afforded two VA examinations.  

The veteran was afforded a VA examination in February 2001 to 
determine the nature and etiology of any current ear 
disability.  The examiner noted the veteran's complaints of a 
recurrent fungus.  In addition, the examiner reviewed the 
veteran's claims file, including his prior medical records.  
He noted definite evidence of past fungal otitis infections, 
but these incidents were noted to have cleared with 
treatment.  His examination revealed intact tympanic 
membranes bilaterally, no middle ear fluid present, external 
auditory canals with some mild dryness and flaking of 
cerumen, no erythema, debris or edema, suggestive of an acute 
episode of otitis externa, but he found no active otitis 
externa.  Tympanograms did not suggest any middle ear 
disease.

In July 2001, the veteran was again examined.  The veteran's 
claims file was  reviewed for this examination also.  The 
examiner found no documentation of recurrent fungal otitis 
externa.  The examiner discussed the veteran's complaints of 
pain and occasional drainage and itching.  On examination, 
his right ear had some cerumen, but otherwise the external 
canal was normal in appearance, as was the tympanic membrane.  
The middle ear appeared well aerated.  The left external 
auditory canal and tympanic membrane were normal in 
appearance.  There was no evidence of drainage, edema or 
scaling.  The examiner stated that there was no evidence of 
ear disease at that time, and no fungal external otitis.  He 
stated that this was unlikely to be a continuing problem.

Because the February and July 2001 VA examinations were 
conducted at least in part for the purpose of making a 
determination as to the nature of any current disability, and 
because the examiners stated their opinions with the benefit 
of a thorough file review, their findings and opinions as to 
the matter of existence of a current disability are more 
persuasive than notations recorded on treatment records, 
where neither the context of the notation nor the reasoning 
of the examiner are apparent.  The Board finds it 
particularly significant that the February and July 2001 VA 
examiners' opinions are consistent with each other, and were 
made in light of all the other evidence.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The Board therefore believes that in the absence of an 
identified chronic bilateral ear infection disability, the 
first Hickson element is not satisfied, and service 
connection for a recurrent bilateral ear infection may not be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

However, because, as noted, there is at least some evidence 
in support of the presence of a current disability, the Board 
will alternatively assume for the sake of argument that a 
current bilateral ear infection disability in fact exists.  
The Board has the fundamental authority to decide a claim in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
The Board will also address the veteran's assertion that his 
recurrent ear infections could be a proximate result of his 
service-connected hearing loss.

The veteran's service medical records are not of record for 
Board review, through no fault of the veteran, as noted 
above.  The Board takes judicial notice that conditions 
reported by the veteran are consistent with the geographic 
area in which the veteran was stationed, as shown by Form WD 
53-55, that is tropical islands in the Pacific theater of war  
In-service exposure to the environmental conditions contended 
by the veteran is conceded, thus satisfying the second 
Hickson element.
With respect to the second Wallin element, a service 
connected disability, as noted above service connection has 
been granted for bilateral hearing loss and tinnitus.

However, even in light of satisfaction of the second Hickson 
element, and assuming that a recurrent bilateral ear 
infection disability currently exists, there is no medical  
support in the evidentiary record to relate such a disability 
to the veteran's military service or to any service-connected 
disability.  The February 2001 VA examiner made a specific 
finding as to this issue and stated his opinion that otitis 
externa was not present at the time of his examination and 
past occurrences were not more likely a result of service, 
but were just as likely to have resulted from diabetes.  The 
July 2001 VA examiner merely noted that the veteran's 
temporomandibular joints had crepitus and tenderness to 
palpation and found that the recurring symptoms, such as 
pain, reported by the veteran, were most likely due to the 
temporomandibular joint.  

The primary evidence in support of the veteran's claim comes 
from his own contentions.  He stated in a letter accompanying 
his notice of disagreement that he spent 19 months in a field 
environment in southeast Asia and was regularly exposed to 
fungus and was treated for ear infections at that time.  His 
contention is that this exposure either initiated his course 
of later infections, or that his hearing loss predisposed him 
to later infections.  However, it is now well established 
that although he is competent to report on his symptoms, as a 
lay person without medical training the veteran is not 
competent to relate those symptoms to a particular diagnosis 
or specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  

The Board finds, therefore, that the evidence does not 
support a relation to service of the symptomatology reported 
by the veteran, and the third Hickson element is not 
satisfied.  As neither the first nor the third Hickson 
element has been satisfied, the Board therefore finds that a 
preponderance of the evidence is against a showing that the 
veteran has a current bilateral ear infection disability 
either as a direct result of a disease or injury incurred in 
active service, or on a secondary basis, as a result of his 
service-connected hearing loss or tinnitus.  The benefit 
sought on appeal is accordingly denied.


ORDER

Service connection for a recurrent bilateral ear infection, 
to include as secondary to service connected hearing loss and 
tinnitus, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

